ORDER ACCEPTING REVIEW AND SETTING BRIEFING SCHEDULE
A Petition for Review having been timely filed herein by Respondent/Appellant Stanley Bluehorse, Jr., on November 26, 2012,
IT IS HEREBY ORDERED that the Petition for Review is granted and the following is the briefing schedule;
Appellant shall file a Brief in Support of his appeal within 30 days of mailing of this Order. Appellee shall have 15 days after receipt of Appellant’s Brief to file an answer Brief, Memorandum or Statement if desired. Copies of Briefs/Memorandums or Statements must be accompanied by Proof of Service by mail on the opposing party and/or counsel.